NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1508
                                      ___________

                              GLENN PATRICK BOGUE,
                                               Appellant

                                            v.

                    COMMISSIONER OF INTERNAL REVENUE

                      ____________________________________

                      On Appeal from the United States Tax Court
                                   (No. 12291-09)
                         Judge: Honorable Thomas B. Wells
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 3, 2013
            Before: AMBRO, HARDIMAN and ALDISERT, Circuit Judges

                              (Opinion filed: June 3, 2013)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Glenn Patrick Bogue appeals from a decision of the United States Tax Court,

which determined that there were deficiencies in income tax due from Bogue in the

amount of $4,680.80 for taxable year 2005, and $4,961.85 for taxable year 2006, due to

its disallowance of certain of Bogue’s business deductions. For the reasons that follow,
we will affirm the Tax Court’s decision.

       We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review the Tax

Court’s factual findings for clear error and its legal conclusions de novo. See PNC

Bancorp, Inc. v. Comm’r, 212 F.3d 822, 827 (3d Cir. 2000). As tax deductions are a

matter of legislative grace, the taxpayer bears the burden of showing that expenses are

deductible. See INDOPCO, Inc. v. Comm’r, 503 U.S. 79, 84 (1992).

       On appeal, Bogue argues that three categories of his business deductions should

have been allowed: (1) mileage costs; (2) cell phone expenses; and (3) costs of books

used for research.1 The first category requires some discussion; we deal with the second

and third in the margin.2


1
       Bogue does not challenge in his opening brief the disallowance of any other
deductions; thus, we deem waived any challenge to those deductions. F.D.I.C. v. Deglau,
207 F.3d 153, 169-70 (3d Cir. 2000); Gambino v. Morris, 134 F.3d 156, 161 n.10 (3d Cir.
1998) (issues raised for first time in reply brief not considered).
2
       Bogue did not meet his burden of showing that his cell phone expenses were
deductible business expenses. For the years in question, the Internal Revenue Code
(“I.R.C.”) considered a cellular telephone as “listed property,” and thus required strict
substantiation of amounts spent for business purposes. I.R.C. §§ 274(d),
280F(d)(4)(A)(v) (2005). Treasury Regulations provide that a taxpayer can take a
deduction for expenses in connection with listed property only if “the taxpayer
substantiates the requisite elements of each expenditure,” including the “business purpose
for an expenditure.” 26 C.F.R. § 1.274-5T(b)(1) & (b)(6)(iii). Bogue did not produce
substantiation showing that his cell-phone use was for business purposes.

       As to the deduction for the cost of books used for research for his writing projects,
the Tax Court properly disallowed the deduction. Bogue improperly sought to deduct the
cost of books purchased between 2001 and 2005 in the 2006 tax year, rather than in the
years when the expenditures were made. See I.R.C. § 162(a) (deduction allowed for
“ordinary and necessary expenses paid or incurred during the taxable year in carrying on
                                             2
       Costs of commuting between a taxpayer’s residence and place of business are

generally nondeductible personal expenses. However, the Internal Revenue Service

recognizes three exceptions: (1) transportation between the taxpayer’s residence and a

temporary work location outside the metropolitan area where the taxpayer lives and

normally works is deductible (“temporary distant workplace exception”); (2) if the

taxpayer has one or more “regular work locations away from the taxpayer’s residence,”

transportation between the taxpayer’s residence and a temporary work location is

deductible (“regular work location exception”); and (3) transportation between the

taxpayer’s residence (if the residence serves as the taxpayer’s principal place of business)

and a regular or temporary work location is deductible (“home office exception”). Rev.

Rul. 99-7, 1999-1 C.B. 361 (available at 1999 WL 15135). Before the Tax Court, Bogue

argued that he qualified for each of the three exceptions, but in his brief here he pursues

only the “regular work location” exception.3

       Bogue claims that he meets this exception because the bank and various building

supply stores were “regular work locations” for him. The Tax Court rejected that



any trade or business”). Thus, we need not reach the issue of whether the expenses
otherwise would have been deductible.
3
      Even if we generously construe Bogue’s brief to argue that he is eligible for the
“temporary distant workplace” exception, the Tax Court did not err in finding that
Bogue’s workplaces for the years in question, at 20.1, 15.7, 15.0, 14.7, and 4.0 miles
from his residence, were not unusually distant from Bogue’s residence. See Dahood v.
United States, 747 F.2d 46, 48 (1st Cir. 1984). Bogue’s brief does not even mention the
“home office” exception in his opening brief; accordingly, that argument is waived.

                                               3
argument, and noted that Bogue did not establish that he worked or performed services at

any of those locations. Op. at 32, n.10.4 Construing a building supply store or bank as a

“regular work location” strains the meaning of “work location,” as Bogue was at those

locations as a customer, rather than a worker. See Rev. Rul. 90-23, 1990-1 C.B. 28

(available at 1990 WL 657156) (“a regular place of business is any location at which the

taxpayer works or performs services on a regular basis”).5 We thus affirm the Tax

Court’s ruling that Bogue’s mileage deductions were not allowable business expenses.

       For the foregoing reasons, we will affirm the decision of the Tax Court.6




4
        The Service conceded that Bogue could claim deductions for travel between work
sites and supply stores, but he “did not provide sufficient evidence” for those trips. Op.
at 34. The Court noted that Bogue was also doing renovation work on his residence (his
girlfriend’s house) during the period in question, so receipts from building supply stores,
without something to tie them to the work sites, did not establish that the trips to the
supply stores were for work purposes. Id. at 34-35.
5
       Because Bogue does not meet this exception, we need not determine whether we
would otherwise follow this Revenue Ruling. See Skidmore v. Swift & Co., 323 U.S.
134, 139-40 (1944) (federal courts of appeals are not bound by revenue rulings, but
afford them weight depending on persuasiveness and consistency of Commissioner’s
position over time).
6
      Bogue also challenges the constitutionality of this country’s income tax system.
We have already rejected such arguments as frivolous and need not discuss them further.
United States v. Connor, 898 F.2d 942, 943-44 (3d Cir. 1990).
                                             4